     Case 2:20-cv-00878-JAT--ESW Document 8 Filed 07/01/20 Page 1 of 5




 1   WO                                                                                        MH

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Phillip T. Charleston,                           No. CV 20-00878-PHX-JAT (ESW)
10                         Petitioner,
11    v.                                               ORDER
12    William W. Lothrop,
13                         Respondent.
14
15          On May 4, 2020, Petitioner Phillip T. Charleston, who is confined in the Federal
16   Correctional Institution-Phoenix, filed a pro se Petition for Writ of Habeas Corpus pursuant
17   to 28 U.S.C. § 2241 (Doc. 1) and supporting Memorandum of Law (Doc. 2). In a May 11,
18   2020 Order, the Court gave Petitioner 30 days to either pay the $5.00 filing fee or file an
19   in forma pauperis application. Petitioner paid the filing fee the same day.1 The Court will
20   dismiss the Petition and this action.
21   I.     Petition
22          In his Petition, Petitioner names William W. Lothrop as Respondent. Petitioner
23   raises one ground for relief, claiming that the Federal Bureau of Prisons (BOP) is
24   “executing an addition[al] 84 months for Count 2 which has been dismiss[ed] from [his]
25   indictment since 8/29/2001.” Petitioner also refers the Court to his Memorandum of Law,
26
27
            1
28            Petitioner has also filed a Notice addressing the (brief) delay between his filing of
     the Petition and his payment of the filing fee. The Court takes no action with respect to
     this Notice.
     Case 2:20-cv-00878-JAT--ESW Document 8 Filed 07/01/20 Page 2 of 5




 1   in which he argues that the sentencing court violated his Fifth Amendment rights by
 2   amending the indictment without resubmitting it to the grand jury.
 3   II.    Execution of Petitioner’s Sentence
 4          A district court may summarily dismiss a habeas corpus petition “[i]f it plainly
 5   appears from the petition and any attached exhibits that the petitioner is not entitled to relief
 6   in the district court.” Rule 4, foll. 28 U.S.C. § 2254. 2 See also McFarland v. Scott, 512
 7   U.S. 849, 856 (1994) (“Federal courts are authorized to dismiss summarily any habeas
 8   petition that appears legally insufficient on its face . . . .”); Clayton v. Biter, 868 F.3d 840,
 9   845 (9th Cir. 2017) (“District courts adjudicating habeas corpus petitions under § 2254 are
10   instructed to summarily dismiss claims that are clearly not cognizable.”); Gutierrez v.
11   Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983) (Rule 4 “explicitly allows a district court to
12   dismiss summarily the petition on the merits when no claim for relief is stated”).
13          The documents attached to the Petition clearly demonstrate that Petitioner is not
14   entitled to relief based on his claim that the BOP is improperly executing his sentence.
15   According to the sentencing court’s electronic docket (a copy of which is attached to the
16   Petition), count two of Petitioner’s indictment was dismissed on the government’s motion
17   on August 29, 2001, but was reinstated six days later after the government learned that it
18   had inadvertently requested dismissal of the wrong count. (Doc. 1-2 at 9); United States v.
19   Charleston, CR 01-00048-JTM-1 (N.D. Ind.), Docs. 29, 35. The court’s minute entry for
20   September 4, 2001, the date on which count two was reinstated, reads as follows:
21                 MINUTES: Jury Trial (First Day) hld on 9/4/01 before Judge
22                 Rudy Lozano. Govt is present by Gary Bell, AUSA. Deft is
                   present in custody and with cnsl William Enslen. Court will
23                 address issue of voluntariness at the conclude of day. Ptys mot
                   for separation of witness is granted. Prospective jurors sworn
24
25          2
              The Rules Governing Section 2254 Cases in the United States District Courts may
26   be applied to habeas corpus proceedings under § 2241. See Rule 1(b), foll. 28 U.S.C.
     § 2254; Bostic v. Carlson, 884 F.2d 1267, 1269-70 (9th Cir. 1989) (affirming dismissal of
27   a § 2241 petition under § 2254 Rules 1(b) and (4)), overruled on other grounds by Nettles
     v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016); Lane v. Feather, 584 F. App’x 843, 843
28   (9th Cir. 2014) (citing Rule 1(b) and stating that district court did not err in applying Rule
     4 of the Rules Governing Section 2254 Cases to a § 2241 petition).
                                                   -2-
     Case 2:20-cv-00878-JAT--ESW Document 8 Filed 07/01/20 Page 3 of 5




 1                 voir dire. Jury panel selected, examined, accepted & sworn to
                   try cause. Remaining prospective jurors discharged. Govt
 2                 request leave of Court to dismiss count 3 by inter-lineation
                   instead of count two which was previously dismissed. Mot
 3
                   granted dismissing counts as to Phillip T Charleston (1)
 4                 count(s) Pursuant to Rule 48(a) of the FRCP , Phillip T
                   Charleston (1) count(s) 3. Opening statements presented by
 5
                   Govt, deft waives opening stmts. Govt begins presentation of
 6                 evidence, does not conclude. Jury is excused. Court is
                   adjourned until Wednesday, 9/5/01 at 8:30. Deft remanded.
 7                 Julie Churchill, Court Reporter (imr) (Entered: 09/07/2001)
 8
     Id., Doc. 35 (emphasis added). The docket also reflects that Petitioner was convicted by a
 9
     jury on September 6, 2001 of violating counts one, two, four, five, and six of the
10
     indictment.   Id., Doc. 39.   On September 26, 2002, he was sentenced to multiple
11
     consecutive and concurrent terms of imprisonment, including a consecutive term of 84
12
     months on count two. Id., Doc. 69. Petitioner’s first motion to vacate his sentence
13
     pursuant to 28 U.S.C. § 2255 was denied on January 9, 2006, id., Doc. 111, and several
14
     subsequent motions were denied as second or successive.          Id., Docs. 211 (denying
15
     successive §2255 motion and describing Petitioner’s multiple attempts to obtain post-
16
     conviction relief following his failed 2255 petition); 243 (denying successive § 2255
17
     motion).   Thus, it is clear that Petitioner was indeed sentenced to an 84-month term of
18
     imprisonment on count two of the indictment and that he is not entitled to relief on his
19
     claim that the BOP is improperly executing his sentence.
20
     III.   Legality of Petitioner’s Conviction and Sentence
21
            To the extent Petitioner intended to assert a Fifth Amendment challenge to his
22
     underlying conviction and sentence, the Court lacks jurisdiction over this claim. A motion
23
     to vacate sentence pursuant to 28 U.S.C. § 2255 is generally the appropriate method for
24
     challenging a federally imposed conviction or sentence, including a challenge that “the
25
     sentence was imposed in violation of the Constitution or laws of the United States, or that
26
     the court was without jurisdiction to impose such sentence, or that the sentence was in
27
     excess of the maximum authorized by law.” 28 U.S.C. § 2255(a); Tripati v. Henman, 843
28

                                                -3-
     Case 2:20-cv-00878-JAT--ESW Document 8 Filed 07/01/20 Page 4 of 5




 1   F.2d 1160, 1162 (9th Cir. 1988). A § 2241 petition for writ of habeas corpus is not a
 2   substitute for a motion under § 2255. McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).
 3          The Court will not consider a § 2241 petition by a prisoner authorized to apply for
 4   § 2255 relief “if it appears that the applicant has failed to apply for relief, by motion, to the
 5   court which sentenced him, or that such court has denied him relief, unless it also appears
 6   that the remedy by motion is inadequate or ineffective to test the legality of his detention.”
 7   28 U.S.C. § 2255(e); United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997). This
 8   exception is narrow. Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003).
 9          The § 2255 remedy is not inadequate or ineffective merely because the statute of
10   limitations bars Petitioner from filing a motion under § 2255, the sentencing court has
11   denied relief on the merits, or § 2255 prevents Petitioner from filing a second or successive
12   petition. See Ivy, 328 F.3d at 1059; Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999);
13   Charles v. Chandler, 180 F.3d 753, 758 (6th Cir. 1999); Tripati, 843 F.2d at 1162. The
14   § 2255 remedy is inadequate or ineffective “when a petitioner (1) makes a claim of actual
15   innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”
16   Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008) (quoting Stephens v. Herrera, 464
17   F.3d 895, 898 (9th Cir. 2006)). In determining whether a petitioner has had an unobstructed
18   procedural shot to pursue his claim, the court considers “(1) whether the legal basis for
19   petitioner’s claim ‘did not arise until after he had exhausted his direct appeal and first §
20   2255 motion;’ and (2) whether the law changed ‘in any way relevant’ to petitioner’s claim
21   after that first § 2255 motion.” Harrison, 519 F.3d at 960 (quoting Ivy, 328 F.3d at 1060-
22   61). The burden of coming forward with evidence affirmatively showing the inadequacy
23   or ineffectiveness of the § 2255 remedy rests with the petitioner. McGhee, 604 F.2d at 10;
24   Redfield v. United States, 315 F.2d 76, 83 (9th Cir. 1963).
25          Petitioner has failed to argue that he is actually innocent of the crime alleged in
26   count two, and he has not shown that he lacked an unobstructed procedural shot at
27   presenting his claim regarding the purportedly improper amendment of his indictment.
28   Accordingly, the Court lacks jurisdiction over this claim.

                                                   -4-
     Case 2:20-cv-00878-JAT--ESW Document 8 Filed 07/01/20 Page 5 of 5




 1   IT IS ORDERED:
 2          (1)    Petitioner’s Petition Under 28 U.S.C. § 2241 (Doc. 1) and this case are
 3   dismissed.
 4          (2)    The Clerk of Court must enter judgment accordingly and close this case.
 5          (3)    Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases, in the
 6   event Petitioner files an appeal, the Court declines to issue a certificate of appealability for
 7   his challenge to his underlying sentence because reasonable jurists would not find the
 8   Court’s procedural ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 9          Dated this 30th day of June, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -5-
